DETAILED ACTION
	This is the initial Office action for application 17/063,484 filed October 5, 2020 which claims domestic benefit from provisional application 62/909,895 filed October 3, 2019. Claims 20 and 52-70 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Group II was made without traverse in the reply filed on November 4, 2022. In the absence of a traversal, the restriction requirement is deemed proper and made final.  Since all claims are currently directed to the elected invention, all pending claims will be examined on the merits.

Claim Objections
Claim 20 is objected to because the recitation “the foam material is an open celled reticulated foam material comprises…” is grammatically incorrect. This objection may be overcome with language such as “the foam material is an open celled reticulated foam material comprising…”.

Claim 57 is objected to because the recitation “wherein the” is repeated in the claim.

Claims 58 and 59 are objected to because the recitation “the wherein the” is grammatically incorrect. This objection may be overcome with language such as “wherein the”.

Claim 69 is objected to because the word “rung” is incorrectly spelled, the word should read “wrung”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 52-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claims 20, 60, and 66 all recite “an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size”. There is no support for these limitations in Applicant’s disclosure, table 1 of Applicant’s disclosure shows that hydrophilic foam material types do not have a 10 µm particle count below 3500, as well as in the other sizes. This is further demonstrated in table 9 of Applicant disclosure wherein the number of particles in the hydrophilic foam exceeds the bound set by the claims in the 10 µm and 25 µm categories. This rejection may be overcome by removing these recitations or by amending them to be in line with what the disclosure states. No new matter may be added to the disclosure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 52-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 20, the recitation “a length, width, height and thickness” is indefinite as it is unclear what these terms refer to in the invention as there are only three dimensions. In view of the disclosure, Applicant uses “height” and “thickness” as synonyms, therefore, only one should be used to describe the invention at a time. This rejection may be overcome with language such as “a length, width, and height”.

In claim 60 and 66, the recitation “a length, a width, a height and a thickness” is indefinite for the same reasons as claim 20. This rejection may be overcome with language such as “a length, a width, and a height”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation, “wherein the hydrophilic foam material comprises a hydrophilic foam material” does not further limit the structure of the foam material.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063).

Regarding claim 20, Hunt discloses a medical device for use during medical procedures ([Abstract], “Embodiments disclosed herein relate to systems, devices and methods for monitoring dimensional changes in medical devices attached to or implanted in the body, such as wound fillers”), the device comprising: 
a laundered hydrophilic foam material (the wound- filling matrix 100; [0042], “The wound- filling matrix 100 may be comprised of any materials described in this section or elsewhere in this specification, including: […], and foam”; [0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”) having a length, width, height and thickness (Fig. 1; [0041], “In some embodiments, the wound- filling matrix 100 is configured to collapse more in a horizontal plane parallel to the length and width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane”),
wherein the foam material is an open celled reticulated foam material ([0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”);
and one or more radio opaque ink imaging markers on the foam material ([0042], “In certain embodiments, the stabilizing structure may comprise a radio opaque material”).
The recitation “a laundered hydrophilic foam” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I). 
While Hunt does not disclose laundering the hydrophilic foam material, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to clean and sterilize the hydrophilic foam since it was known in the art that the risk of infection should be reduced as much as possible by sterilizing medical devices. The process may be different however, the resulting product is the same.
Hunt does not disclose a foam material comprising an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size.
However, Korteweg discloses a foam material comprising an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size (Korteweg: [0045], “The points from batch A were found to contain, collectively, 6,082 particles larger than 10 microns and 2,124 particles larger than 25 microns”; [Abstract], “an eye spear comprised of an essentially particulate-free sponge element”).
Korteweg discloses the claimed invention except for the exact number of particles in each size range. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to an artisan of ordinary skill before the effective filing date to have an ultra-low particulate count on the foam of Hunt as taught by Korteweg.  A skilled artisan would have been motivated to do so because Korteweg teaches that an ultra-low particulate count prevents contamination and infection of the wound site (Korteweg: [0047]). A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Regarding claim 52, Hunt discloses the medical device of claim 20, wherein the hydrophilic foam material comprises a color ([0053], “the foam may comprise "black foam" such as polyurethane and/or "white foam" comprising polyvinyl alcohol (PVA)”).

Regarding claim 53, Hunt discloses the medical device of claim 20, wherein the hydrophilic foam material comprises a hydrophilic foam material ([0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) as applied to claim 20 above, and further in view of Bengtson (WO 2012/129270).

Regarding claim 54, Hunt does not disclose the medical device of claim 20, wherein the hydrophilic foam material is laundered in an aqueous solution.
The recitation “laundered” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).	
However, Bengtson discloses wherein the hydrophilic foam material is laundered in an aqueous solution (Bengtson: [Pg. 11, Lines 31-35], “The material also possesses the capability of being quickly rinsed clean after use by immersion in an aqueous solution such as sterile saline and residual liquid and or body fluids or blood and released by manual wringing”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to launder the foam material of Hunt in an aqueous solution as taught by Bengtson. A skilled artisan would have been motivated to do so because Bengtson teaches that an aqueous solution can be used to sterilize and clean the device so that the device is reusable. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Claims 55, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) as applied to claim 20 above, and further in view of Seeley et al. (US 2003/0130576).

Regarding claim 55, Hunt does not disclose the medical device of claim 20, wherein the one or more radio opaque ink imaging markers comprises a plurality of radio opaque ink arranged in a grid pattern.
However, Seeley discloses wherein the one or more radio opaque ink imaging markers comprises a plurality of radio opaque ink arranged in a grid pattern (Seeley: Fig. 6; [0050], “marker plates may be manufactured by circuit board microlithography techniques, to provide desired patterns of radiopaque markers, for example as metallization patterns, on one or more thin radiolucent films or sheets. Applicants also contemplate that the calibration assembly, rather than employing separate sheets bearing the markers, may be fabricated as a single block 50 of a suitable radiolucent material, such as a structural foam polymer”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a plurality of radio opaque ink marker arranged in a grid on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches that the grid pattern helps to track the device while inside of the body. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Regarding claim 58, Hunt does not disclose the medical device of claim 20, the wherein the one or more radio opaque ink imaging markers have a diameter in a range from about .5 mm to about 10 mm.
However, Seeley discloses wherein the one or more radio opaque ink imaging markers have a diameter in a range from about .5 mm to about 10 mm (Seeley: [0047], “Preferably, they are of the same size, e.g., about one or two millimeters in diameter”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the markers in the range of 0.5 mm to 10 mm on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches a marker around 1 or 2 millimeters in diameter is large enough to appear on an x-ray but small enough to not take up too much space. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to radio opaque imaging.

Regarding claim 59, Hunt does not disclose the medical device of claim 20, the wherein the one or more radio opaque ink imaging markers comprises a predetermined geometric pattern.
However, Seeley discloses wherein the one or more radio opaque ink imaging markers comprises a predetermined geometric pattern (Seeley: Fig. 3; [0050], “marker plates may be manufactured by circuit board microlithography techniques, to provide desired patterns of radiopaque markers, for example as metallization patterns, on one or more thin radiolucent films or sheets. Applicants also contemplate that the calibration assembly, rather than employing separate sheets bearing the markers, may be fabricated as a single block 50 of a suitable radiolucent material, such as a structural foam polymer”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a plurality of radio opaque ink marker arranged in a pattern on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches that the pattern helps to track the device while inside of the body. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) as applied to claim 20 above, and further in view of Kemnitzer et al. (US 2008/0177240).

Regarding claim 56, Hunt does not disclose the medical device of claim 20, wherein the hydrophilic foam material comprises a bacterial endotoxin less than 20.00 EU/device.
However, Kemnitzer discloses wherein the hydrophilic foam material comprises a bacterial endotoxin less than 20.00 EU/device (Kemnitzer: [Abstract], “An improved neurosurgical sponge contains less than 0.45 EU/cm3 of bacterial endotoxins”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the foam of Hunt such that it has an endotoxin level less than 20.00 EU/device as taught by Kemnitzer.  A skilled artisan would have been motivated to do so because Kemnitzer teaches that a low endotoxin level is advantageous to preventing diseases and infections. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Regarding claim 57, Hunt does not disclose the medical device of claim 20, wherein the wherein the hydrophilic foam material is non-cytotoxic.
However, Kemnitzer discloses wherein the wherein the hydrophilic foam material is non-cytotoxic (Kemnitzer: [0043], “Neurosurgical sponges, such as those composed of rayon, may be subjected to extraction steps to facilitate the removal of contaminants, including pyrogens and potentially cytotoxic agents”). 
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the foam of Hunt non-cytotoxic as taught by Kemnitzer.  A skilled artisan would have been motivated to do so because Kemnitzer teaches that being non-cytotoxic is advantageous to preventing diseases and infections. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Claims 60, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576).

Regarding claim 60, Hunt discloses a reusable multi-use surgical medical device for use during medical procedures ([Abstract], “Embodiments disclosed herein relate to systems, devices and methods for monitoring dimensional changes in medical devices attached to or implanted in the body, such as wound fillers”), the device comprising:
A hydrophilic foam material (the wound- filling matrix 100; [0042], “The wound- filling matrix 100 may be comprised of any materials described in this section or elsewhere in this specification, including: […], and foam”; [0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”) having a length, a width, a height and a thickness (Fig. 1; [0041], “In some embodiments, the wound- filling matrix 100 is configured to collapse more in a horizontal plane parallel to the length and width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane”),
wherein the foam material includes an open celled structure ([0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”);
and a plurality of radio opaque ink dot imaging markers ([0042], “In certain embodiments, the stabilizing structure may comprise a radio opaque material”).
Hunt does not disclose an ultra-low particulate count below 3500 particles greater than 10 um in size, 10 particles greater than 25 um in size, and 5 particles greater than 50 um in size or wherein the radio opaque ink dot markers are arranged in a grid pattern that is configured to be visible with an external imaging.
However, Korteweg discloses a foam material comprising an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size (Korteweg: [0045], “The points from batch A were found to contain, collectively, 6,082 particles larger than 10 microns and 2,124 particles larger than 25 microns”; [Abstract], “an eye spear comprised of an essentially particulate-free sponge element”).
Korteweg discloses the claimed invention except for the exact number of particles in each size range. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Seeley discloses wherein the radio opaque ink dot markers are arranged in a grid pattern that is configured to be visible with an external imaging (Seeley: Fig. 3; [0050], “marker plates may be manufactured by circuit board microlithography techniques, to provide desired patterns of radiopaque markers, for example as metallization patterns, on one or more thin radiolucent films or sheets. Applicants also contemplate that the calibration assembly, rather than employing separate sheets bearing the markers, may be fabricated as a single block 50 of a suitable radiolucent material, such as a structural foam polymer”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have an ultra-low particulate count on the foam of Hunt as taught by Korteweg.  A skilled artisan would have been motivated to do so because Korteweg teaches that an ultra-low particulate count prevents contamination and infection of the wound site. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a plurality of radio opaque ink marker arranged in a grid on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches that the grid pattern helps to track the device while inside of the body. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Regarding claim 62, Hunt does not disclose the medical device of claim 60, wherein each of the plurality of radio opaque ink dot imaging markers have a diameter in a range from about .5 mm to about 10 mm.
However, Seeley discloses wherein each of the plurality of radio opaque ink dot imaging markers have a diameter in a range from about .5 mm to about 10 mm (Seeley: [0047], “Preferably, they are of the same size, e.g., about one or two millimeters in diameter”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the markers in the range of 0.5 mm to 10 mm on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches a marker around 1 or 2 millimeters in diameter is large enough to appear on an x-ray but small enough to not take up too much space. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to radio opaque imaging.

Regarding claim 63, Hunt discloses the medical device of claim 60, wherein the hydrophilic foam material comprises a color ([0053], “the foam may comprise "black foam" such as polyurethane and/or "white foam" comprising polyvinyl alcohol (PVA)”).

Claims 61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576) as applied to claim 60 above, and further in view of Bengtson (WO 2012/129270).

Regarding claim 61, Hunt does not disclose the medical device of claim 60, wherein the external imaging is x-ray imaging.
However, Bengtson discloses wherein the external imaging is x-ray imaging (Bengtson: [Pg. 11, Lines 13-17], “Each surgical sponge device 18 can incorporate a radio opaque marker or RFID to aid in the reconciliation of the sponge count before wound closure or to be seen on X-ray if there is a question of one being retained inside a body cavity”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use x-ray to image the radio opaque markers of Hunt as taught by Bengtson.  A skilled artisan would have been motivated to do so because Bengtson teaches that an x-ray can be used to track the markers through the body. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to radio opaque imaging.

Regarding claim 65, Hunt does not disclose the medical device of claim 60, wherein the hydrophilic foam material is configured to be hydrated within saline.
However, Bengtson discloses wherein the hydrophilic foam material is configured to be hydrated within saline (Bengtson: [Pg. 11, Lines 31-35], “The material also possesses the capability of being quickly rinsed clean after use by immersion in an aqueous solution such as sterile saline and residual liquid and or body fluids or blood and released by manual wringing”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to hydrate the foam material of Hunt in a saline as taught by Bengtson.  A skilled artisan would have been motivated to do so because Bengtson teaches that saline can be used to sterilize and clean the device so that the device is reusable. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576) as applied to claim 60 above, and further in view of Nguyen (US 2014/0171739).

Regarding claim 64, Hunt does not disclose the medical device of claim 60, wherein the hydrophilic foam material is sized to fit within a lumen of a trocar.
However, Nguyen discloses wherein the hydrophilic foam material is sized to fit within a lumen of a trocar (Nguyen: [0009], “When extended, the sponge extends approximately halfway into the diameter of the lumen of the shaft of the trocar”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to size the foam of such that it fits within a lumen of a trocar as taught by Nguyen.  A skilled artisan would have been motivated to do so because Nguyen teaches that by making the foam small enough, the device may clean a lumen of a trocar. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foam.

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576).

Regarding claim 66, Hunt discloses a reusable multi-use surgical medical device for use during medical procedures ([Abstract], “Embodiments disclosed herein relate to systems, devices and methods for monitoring dimensional changes in medical devices attached to or implanted in the body, such as wound fillers”), the device comprising:
A hydrophilic foam material (the wound- filling matrix 100; [0042], “The wound- filling matrix 100 may be comprised of any materials described in this section or elsewhere in this specification, including: […], and foam”; [0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”) having a length, a width, a height and a thickness (Fig. 1; [0041], “In some embodiments, the wound- filling matrix 100 is configured to collapse more in a horizontal plane parallel to the length and width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane”),
wherein the foam material includes an open celled structure ([0053], “Suitable foams include foams composed of, […], hydrophilic materials, open-celled materials, […], reticulated materials, […]”);
and a plurality of radio opaque ink dot imaging markers ([0042], “In certain embodiments, the stabilizing structure may comprise a radio opaque material”).
Hunt does not disclose the foam having a particulate count below 3500 particles greater than 10 um in size, 10 particles greater than 25 um in size, and 5 particles greater than 50 um in size, radio opaque ink dot imaging markers arranged in a grid pattern that is configured to be visible with an external imaging, or each of the plurality of radio opaque ink dot imaging markers have a diameter in a range from about .5 mm to about 2 mm.
However, Korteweg discloses a foam material comprising an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size (Korteweg: [0045], “The points from batch A were found to contain, collectively, 6,082 particles larger than 10 microns and 2,124 particles larger than 25 microns”; [Abstract], “an eye spear comprised of an essentially particulate-free sponge element”).
Korteweg discloses the claimed invention except for the exact number of particles in each size range. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have an ultra-low particulate count below 3500 particles greater than 10 µm in size, 10 particles greater than 25 µm in size, and 5 particles greater than 50 µm in size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Seeley discloses wherein the radio opaque ink dot markers are arranged in a grid pattern that is configured to be visible with an external imaging (Seeley: Fig. 3; [0050], “marker plates may be manufactured by circuit board microlithography techniques, to provide desired patterns of radiopaque markers, for example as metallization patterns, on one or more thin radiolucent films or sheets. Applicants also contemplate that the calibration assembly, rather than employing separate sheets bearing the markers, may be fabricated as a single block 50 of a suitable radiolucent material, such as a structural foam polymer”) and each of the plurality of radio opaque ink dot imaging markers have a diameter in a range from about .5 mm to about 2 mm (Seeley: [0047], “Preferably, they are of the same size, e.g., about one or two millimeters in diameter”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have an ultra-low particulate count on the foam of Hunt as taught by Korteweg.  A skilled artisan would have been motivated to do so because Korteweg teaches that an ultra-low particulate count prevents contamination and infection of the wound site. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.
It would have been obvious to an artisan of ordinary skill before the effective filing date to provide a plurality of radio opaque ink marker arranged in a grid on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches that the grid pattern helps to track the device while inside of the body. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the markers in the range of 0.5 mm to 10 mm on the foam of Hunt as taught by Seeley.  A skilled artisan would have been motivated to do so because Seeley teaches a marker around 1 or 2 millimeters in diameter is large enough to appear on an x-ray but small enough to not take up too much space. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to radio opaque imaging.

Regarding claim 67, Hunt discloses the medical device of claim 66, wherein the hydrophilic foam material comprises a color ([0053], “the foam may comprise "black foam" such as polyurethane and/or "white foam" comprising polyvinyl alcohol (PVA)”).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576) as applied to claim 66 above, and further in view of Nguyen (US 2014/0171739).

Regarding claim 68, Hunt does not disclose the medical device of claim 66, wherein the hydrophilic foam material is sized to fit within a lumen of a trocar.
However, Nguyen discloses wherein the hydrophilic foam material is sized to fit within a lumen of a trocar (Nguyen: [0009], “When extended, the sponge extends approximately halfway into the diameter of the lumen of the shaft of the trocar”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to size the foam of such that it fits within a lumen of a trocar as taught by Nguyen.  A skilled artisan would have been motivated to do so because Nguyen teaches that by making the foam small enough, the device may clean a lumen of a trocar. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foam.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576) as applied to claim 66 above, and further in view of Bengtson (WO 2012/129270).

Regarding claim 69, Hunt does not disclose the medical device of claim 66, wherein the hydrophilic foam material is configured to be hydrated within saline and configured to be rung out to remove at least some saline.
However, Bengtson discloses wherein the hydrophilic foam material is configured to be hydrated within saline and configured to be rung out to remove at least some saline (Bengtson: [Pg. 11, Lines 31-35], “The material also possesses the capability of being quickly rinsed clean after use by immersion in an aqueous solution such as sterile saline and residual liquid and or body fluids or blood and released by manual wringing”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to hydrate the foam material of Hunt in a saline as taught by Bengtson.  A skilled artisan would have been motivated to do so because Bengtson teaches that saline can be used to sterilize and clean the device so that the device is reusable. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2019/042790) in view of Korteweg et al. (US 2001/0022063) and Seeley et al. (US 2003/0130576) as applied to claim 66 above, and further in view of Kemnitzer et al. (US 2008/0177240).

Regarding claim 70, Hunt does not disclose the medical device of claim 66, wherein the hydrophilic foam material comprises a bacterial endotoxin less than 20.00 EU/device.
However, Kemnitzer discloses wherein the hydrophilic foam material comprises a bacterial endotoxin less than 20.00 EU/device (Kemnitzer: [Abstract], “An improved neurosurgical sponge contains less than 0.45 EU/cm3 of bacterial endotoxins”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the foam of Hunt such that it has an endotoxin level less than 20.00 EU/device as taught by Kemnitzer.  A skilled artisan would have been motivated to do so because Kemnitzer teaches that a low endotoxin level is advantageous to preventing diseases and infections. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to medical sponges and foams.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
シャオ et al. (JP 2013/538629) discloses a medical device deflection and durability medical sponge comprising a sponge that is non-cytotoxic, hydrophilic, and can be wrung out of an aqueous solution.
 Chaisumdet et al. (WO 2011/014907) discloses a surgical product comprising a sponge and radio opaque markers for imaging on an x-ray.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786